Citation Nr: 1757871	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-16 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus (DM), type 2.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned in April 2017.

The Board is reopening the claim, as explained below.  The Board is REMANDING it to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for DM in March 2005.  VA denied this claim in June 2005.  The Veteran did appeal this denial, and this rating decision became final.

2. The Veteran filed a claim for service connection for DM in April 2011.  He submitted new and material evidence with this claim.  


CONCLUSIONS OF LAW

1.  The June 2005 rating decision denying the claim for service connection for DM is final based on the evidence then of record.  38 U.S.C § 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2004).

2.  New and material evidence since that decision has been submitted to allow the reopening of this claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran claimed service connection for DM in March 2005.  VA denied this claim in June 2005.  The Veteran did appeal this denial, and this rating decision became final.

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA denied the claim in June 2005 because "the medical evidence of record fail[ed] to show that this claimed disability ha[d] been clinically diagnosed."  The Veteran submitted evidence of a diagnosis with his application to reopen in 2011. This evidence was new.  This evidence was also material because it helps substantiate his claim, and it relates to the reason VA previously denied his claim.

Reopening of the Veteran's the claim for service connection for DM based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2011) (holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").


ORDER

VA has received new and material evidence to reopen a claim of entitlement to service connection for DM.  To this extent only, the appeal is granted.


REMAND

Remand is warranted to attempt to obtain both VA treatment records and private treatment records as well as for a VA compensation examination.

First, a January 27, 2017 entry in Virtual VA says "claimant states he was treated from 04251985 to 01192017," presumably at the Portland, Oregon VAMC.  Records from May 8, 2013 are in the Veteran's claims file, so it appears a request was submitted for records prior to that date.  The claims file does not show the result of that request, nor do the records appear in the claims file.  VA needs to attempt to obtain these records.

Second, the Veteran testified that his physicians at Kaiser diagnosed him with DM within one year of separation from service.  He submitted a VA Form 21-4142 in April 2017 so that VA could attempt to obtain these records.  It does not appear that VA has attempted such action, so remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain:
a) All VA treatment records from the Portland, Oregon VAMC from April 25, 1985 to present. 
b) All Kaiser treatment records from 1993 to 2003, as seen in the VA Form 21-4142 the Veteran submitted in April 2017.

2. Schedule the Veteran for a VA compensation examination by a clinician with appropriate expertise in DM. 

The following considerations govern:

The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion. He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

The examiner is advised that the Veteran testified that he was found to be prediabetic while in service, and he was first diagnosed with DM within one year of separation from service.  

The examiner must answer the following question:

Is it at least as likely as not (50% or greater probability) that the Veteran's DM began during or was otherwise caused by his military service? Why or why not?

In answering this question, please expressly address:

a) What, if any, trend can be discerned from the Veteran's service treatment records regarding glucose readings to support the Veteran's contention that he was prediabetic in service, as explained during his 2017 hearing.
b) When, based on the evidence, the Veteran was first diagnosed with DM.

3. After undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


